POLLEY, P. J.
Both of these actions grow out of the same-facts. Leo J. Hanley, plaintiff in No.' 5558, is the father of Grace Elizabeth Hanley, and is acting as guardian ad litem for Grace Elizabeth Hanley, plaintiff in No. 5559. The complaint alleges that Grace Elizabeth Hanley suffered personal injuries through the negligence of defendant in leaving an unguarded opening .in one of its streets. Because of these injuries, Leo J. Hanley paid certain sums for medical attendance, and brings this action to- recover from defendant.
In No-. 55.591 'Grace Elizabeth Hanley, by her guardian adi litem, sues to- recover for personal injuries to herself.
Defendant demurred to the complaint in each action on the ground that the complaint does not state facts sufficient to constitute a cause of action. The demurrers in both actions are based on the sole ground that no proper statutory notice, as required by section 6339, R. C. 1919, was served on defendant before commencing the actions.
*92The demurrers are fully disposed of by what is said in Gellenbeck v. City of Mobridge, 40 S. D. 157, 166 N. W. 631, and, upon the authority of that case, the demurrers were rightly overruled.
The orders appealed from are affirmed'.